UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 
 

po

 

 

wo---------- 888 XK
UNITED STATES OF AMERICA pattie Pe
-against- 19CR244 (VB) _
JOSE COLON
Defendant. :
ee re ae et ee a Se Od Se tm Pt Sl nt bt mu lt Ett St et Se a x

ORDER ACCEPTING GUILTY PLEA
The Court has reviewed the transcript of the plea allocution in the above-entitled case, the
charging papers, and all other pertinent parts of the record. The Report and Recommendation of
the Honorable Judith C. McCarthy , United States Magistrate Judge, dated December 6, 2019, is
approved and accepted.
The Clerk of the Court is directed to enter the guilty plea.

Dated: White Plains, NY
January ~7 2020 SO ORDERED;

tut

Vincent L. Briccetti
United States District Judge

 
